Title: James Madison to John Hartwell Cocke, 18 March 1827
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpelleir,
                                
                                March 18th. 1827—
                            
                        
                        I have recd. from Mr Key the tender of his resignation as authorized by the resolution of the Board of
                            Visitors. He is very desirous at the same time that it may not take effect till the middle of August, which will not only
                            give him the opportunity of being present at the examination of the Students but free him from the expence of waiting for
                            a London Packet from N. York or of going by land with his family from Liverpool. This alternative it seems is produced by
                            the periods at which the Packets respectively sail. As the 4th. of July was changed to the 20th. after the communication
                            was made to him, and there is a propriety in his being present at the Examination, the indulgence he wishes as far as it
                            extends to the close of the Session seems unobjectionable.  And as the further indulgence to the middle of August will not
                            swell the cost to more than half a quarters Salary; it may be overbalanced by the desire that he may leave us with the
                            best feelings, and by the advantage of cherishing a confidence in our liberal dispositions in a quarter where we may be
                            obliged to seek occasional supplies for our vacant Professorships—My answer to him does not entirely commit the Board.
                            But if you concur in my view of the subject it may be well to favor his expectations, as his preparatory arrangements may
                            be influenced by them.
                        The question now is how we shall fill the vacated Chair—I shall take the liberty of writing to Mr. Gallatin,
                            and requesting him to aid us with his enquiries, and let us know as soon as possible whether we can rely on a good
                            successor to Mr Key from G. Britain. Let me ask of you to take occasion to gather any information on the subject which the
                            English professors at the University may be able to give. I know of no qualified natives who are attainable—The only
                            foreigners among us who occur for consideration, are Mr. Hassler and the State Enginner. Both of them are I presume
                            Scientifically qualified, but how far possessing the other fitnesses I cannot judge. I have heard of a Mr. Nuttal
                            [Nulty], as being well spoken of as a man of science; he also may be a proper object for enquiry & consideration.
                        We must all turn our thoughts to the subject, and collect & interchange what ever information we may
                            obtain, that can prepare us for a decision at our next meeting, or even sooner, if it be found that we can sooner unite in
                            a choice.
                        It appears that the Board is authorised to borrow as far as $25,000, I have not yet seen the law. If any
                            thing can be done without a meeting of the Visitors I rely on the Burser with your sanction, to prepare and forward
                            whatever may require mine.
                        Our Colleagues who were together at Richmond protest I find agst. a called Board, to which I presume Mr
                            Monroe, to say nothing of yourself is as averse as I am. With great esteem & regard
                        
                            
                                James Madison
                            
                        
                    